DETAILED ACTION

Status of Claims

This action is in reply to the request for continued examination filed on 15 July 2022.
Claims 1-24 have been previously canceled.
Claim 32 & 43 has been cancelled.
Claims 25 & 38 have been amended.
Claims 25-31, 33-42 & 44 are currently pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 July 2022 has been entered.
 


Response to Arguments
Applicant’s arguments, see page 9-10, filed 16 December 2021, with respect to the rejection(s) of claim(s) 25-44 under 35 U.S.C. 103 have been fully considered and are moot because the arguments relate to the amended claims.  However, upon further consideration, a new ground(s) of rejection is made in view of Adiseshann US 2010/0185544 A1 in view of Mizrah US 2011/0035294 A1.
With respect the 35 U.S.C. 101 rejection applicant argues, “Applicant respectfully traverses and submits that a “technical explanation as to the transmission of the single-use electronic payment number” is not required to establish eligibility. To assert otherwise confuses novelty with eligibility. M.P.E.P. § 2106.05 (“the ‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance”) (citations omitted). Instead, it is the claim as a whole that constitutes a practical application of any underlying idea. M.P.E.P. § 2106.04 (II)(2) (“examiners [must] evaluate whether the claim as a whole integrates the exception into a practical application of that exception.”). Narrowly focusing on how the electronic payment number is created, and whether this feature alone is an “improvement to technology,” fails to consider the claim as a whole.  Notwithstanding, the claims do provide a technical explanation of how the electronic payment number is generated. The amended claims recite systems and methods for “generating a one-time payment method between parties” by “receiving a first set of first data elements associated with a transaction from a payor via a first device, including a transaction amount,” “receiving a second set of second data elements associated with a transaction from a payee via a second device,” “determining, . . . , that a first data element matches a second data element,” and “transmitting a single-use electronic payment number to the payee .. . limited to paying an amount equal to the transaction amount.” See Claims 25, 38. Paragraphs 50 and 51 of the as-filed specification also provide details regarding the electronic payment number.”
The Examiner respectfully disagrees that applicant’s claims are not directed to a judicial exception. To determine whether a claim recites an abstract idea in Prong One, the Examiner must (a) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (b) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance. If the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I, analysis should proceed to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.  In determining whether a claim integrates a judicial exception into a practical application, consideration into whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field. Applicant’s claims as outlined in the 35 U.S.C. § 101 rejection below are directed to “A system for generating a one-time payment” (claim 25) which is a fundamental economic practice which is a “method of organizing human activity”. 
In determining whether a claim integrates a judicial exception into a practical application, consideration into whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field. In making this determination, a determination of whether there is a technical explanation as to how to implement the invention in the specification; and if the claim itself reflects the improvement in technology. Applicant’s claims lacks an improvement to technology.  For these reasons applicant’s arguments. 
The first device and the second device are recited at a high level of generality and perform insignificant extra solution activity (i.e. data transmission).  The network is also an additional element which is used as the means to transmit data (i.e. insignificant extra solution activity). The generic computer components of a non-transitory memory storing instructions, and a hardware processor that executes the instructions tools that is used to perform the abstract idea. It can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a controller. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the controller does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception (Step 2A: YES).
As explained previously, the a non-transitory memory storing instructions, and a hardware processor that executes the instructions are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. The first device and the second device which as explained previously performs extra-solution activity, which for purposes of Step 2A Prong Two was considered insignificant. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration considers whether or not the extra-solution activity is well-known. See MPEP 2106.05(g). Here, the recitation of receiving a first set of first data elements associated with a transaction from a payor via a first device, including a transaction amount; receiving a second set of second data elements associated with a transaction from a payee via a second device are merely the transmission of data that is recited at a high level of generality, and, as disclosed in the specification, is also well-known amounting to well understood routine and conventional activity (see MPEP 2106.05(d) (II)). These limitations therefore remain insignificant extra-solution activity even upon reconsideration. Thus, limitations do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept (Step 2B: NO). The claim is not eligible. For these reasons applicant’s arguments are not persuasive. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims  25-31, 33-42 & 44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of generating a one-time payment without significantly more. 
The claim(s) recite(s) receiving a first set of first data elements associated with a transaction from a payor; receiving a second set of second data elements associated with a transaction from a payee; determining, based on a comparison of the first set to the second set, that a first data element matches a second data element; in response to the determining, the electronic payment number being limited to paying an amount equal to the transaction amount. Thus, the claim recites a fundamental economic practice which is a “method of organizing human activity”.
This judicial exception is not integrated into a practical application because the additional elements of a non-transitory memory storing instructions, and a hardware processor that executes the instructions to perform the abstract idea over a network, a first device and a second device and transmitting a single-use electronic payment number to the payee are recited at a high level of generality.  These generic computer limitations are no more than mere instructions to apply the exception using a generic computer component performing insignificant extra solution activity. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. In addition, claim 34 discloses wherein the application at the first and second devices is implemented with at least one of: a network-based hosted service, a cloud service, Software as a Service (SaaS), Communications as a Service (CaaS), a virtual service, an on-demand service, or a public switched telephone network (PSTN) services, however this additional element, individually or in combination, amounts to generally linking the use of the abstract idea to a particular technological environment and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 34 is directed to the abstract idea.  
The claims, individually or in combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The first device and the second device which as explained previously performs extra-solution activity, which for purposes of Step 2A Prong Two was considered insignificant. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration considers whether or not the extra-solution activity is well-known. See MPEP 2106.05(g). Here, the recitation of receiving a first set of first data elements associated with a transaction from a payor via a first device, including a transaction amount; receiving a second set of second data elements associated with a transaction from a payee via a second device are merely the transmission of data that is recited at a high level of generality, and, as disclosed in the specification, is also well-known amounting to well understood routine and conventional activity (see MPEP 2106.05(d) (II)). These limitations therefore remain insignificant extra-solution activity even upon reconsideration. Thus, limitations do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept (Step 2B: NO).The claim is ineligible. Claim 38 is rejected for the same reason as described above for disclosing similar subject matter.
Dependent claims 26-31, 33-37, 39-42 and 44 only narrow the abstract idea and do not add significantly more (i.e. an inventive concept) to the abstract idea.  The claims are ineligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 25-27, 32, 33, 35, 38-40, 43 & 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adiseshann US 2010/0185544 A1 in view of Mizrah US 2011/0035294 A1.
Claim 25 & 38
Adiseshann discloses:
a non-transitory memory storing instructions, and a hardware processor that executes the instructions to perform the steps of: receiving a first set of first data elements associated with a transaction from a payor via a first device, including a transaction amount (para. 0045 & 0046); 
receiving a second set of second data elements associated with a transaction from a payee via a second device (para. 0045 & 0046); 
determining, based on a comparison of the first set to the second set, that a first data element matches a second data element (para. 0046);
Adiseshann does not disclose the following, however Mizrah does:
in response to the determining, transmitting a single-use electronic payment number  to the payee via the second device over a network, the electronic payment number being limited to paying an amount equal to the transaction amount (paragraph 0063: “At this point, the server has obtained both authentication of the transaction and authorization to commit to the transaction on behalf of all the parties. The protocol then generates and sends a transaction clearance code to all three parties of the transaction, and stores the transaction clearance code and a record of the specific transaction at the server (308). Paragragh 0079: “Then, the NBO sends both the merchant and the account holder a one-time transaction clearance code, which is unique to that specific transaction, giving evidence to both parties that the financial transaction has been completed. This transaction clearance code is sent to the account holder within the transaction process, and also by, for example, SMS message it is also sent to the MBO for accounting purposes etc., for transfer by the MBO to the specific merchant location and POS, alerting the merchant that the financial transaction is in fact complete (411, 412).).
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Mizrah with generating a single use number unique to the specific date and time of Adiseshann because both the account holder and the merchant have pre-authorized the transaction, and the complete transaction has been pre-authenticated, thus reducing the ability for an account holder to repudiate a transaction, significantly reducing the fraud and charge-backs frequently suffered by merchants in the current traditional credit card purchase transaction (Mizrah para. 0128).  Therefore, the design incentives of reduced fraud and charge-backs provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim 26 & 39
Adiseshann discloses:
wherein the comparison compares at least two first data elements to at least two second data elements (para. 0045 & 0046). 

Claim 27 & 40
Adiseshann discloses:
wherein the first or second set comprises at least one of: a date of service, an authorization number, or an invoice number (para. 0045 & 0046).


Claim 32, 35, 43 & 44
Adiseshann discloses 
wherein the determining comprises determining that the first set does not match at least a portion of the second set and the payment denial message is transmitted to the second device over the network in response to the determining (para. 0046)

Claim 33
Adiseshann discloses:
wherein the first and second sets are received in response to an input at a same application at the first and second devices respectively (para. 0045 & 0046).

Claim 28-31, 41 & 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adiseshann in view of Mizrah and in view of Walker et al. US 6,163,771.
Claim 28 & 41
Adiseshann & Mizrah discloses the limitations as shown in the rejection of Claim 27 & 40 above.  Adiseshann & Mizrah do not disclose the limitation of wherein the first set comprises an authorization number that is unique to a purchase. However, Walker, in Fig. 9B: item 928 discloses generate and transmit an authorization code.
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Walker with generating a single use number of Adiseshann & Mizrah to increase the integrity and security of the system such that the single use credit number is only valid for one transaction thus reducing “replay” attacks for that card (Walker Column 6, lines 30-38).  Therefore, the design incentives of increased security provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim 29
Adiseshann discloses:
wherein the second set comprises an invoice number that is unique to the purchase and different from the authorization number (para. 0046).

Claim 30
Adiseshann discloses:
wherein the second set is received in response to an input of the second set into a user interface on a display of the second device (para. 0045 & 0046). 

Claim 31 & 42
Adiseshann & Mizrah discloses the limitations as shown in the rejection of Claim 30 & 40 above.  Adiseshann & Mizrah do not disclose the limitation of wherein the second set is received in response to an entry of a website security code into the user interface However, Walker, in column 5, lines 55-58 discloses “The device may be activated through the input of a unique cardholder identifier such as a personal identification number (PIN) through the keypad 103.”
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Walker with generating a single use number of Adiseshann & Mizrah to increase the integrity and security of the system such that the single use credit number is only valid for one transaction thus reducing “replay” attacks for that card (Walker Column 6, lines 30-38).  Therefore, the design incentives of increased security provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adiseshann in view of Mizrah and in further view of Reedy et al. US 2014/0223573 A1, hereafter Reedy.
Claim 34
Adiseshann & Mizrah discloses the limitations as shown in the rejection of Claim 27 & 38 above.  Adiseshann & Mizrah do not disclose the limitation of wherein the application at the first and second devices is implemented with at least one of: a network-based hosted service, a cloud service, Software as a Service (SaaS), Communications as a Service (CaaS), a virtual service, an on-demand service, or a public switched telephone network (PSTN) services. However, Reedy, paragraph 0119 discloses “The framework enables third party integration and business-to-business skinning capabilities. The framework includes cloud services, administration tools and core foundational capabilities. The cloud services include software as a service (SaaS) and/or other software applications and plug-ins including for example software services related to statements, electronic bill presentment and payment (EBPP), lockbox services, APIs, lockbox API, entitlement API, analytical services, a comparison engine and/or collaboration services. The cloud services also include platform as a service (PaaS), which in some examples is embodied in the example hub 120.”
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Reedy with generating a single use number unique to the specific date and time of Adiseshann & Mizrah enables a cost effect and efficient communication to the first and second user.  Therefore, the design incentives of increased cost effectiveness and efficient communication provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim 36 & 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adiseshann in view of Mizrah and in further view of Stone et al. US 2013/0085938 A1, hereafter Stone.
Claim 36 & 37
Adiseshann & Mizrah discloses the limitations as shown in the rejection of Claim 35 above.  Adiseshann & Mizrah do not disclose the limitation of wherein the single-use electronic payment number is transmitted to display as a virtual card on an interface of the second device and wherein single-use electronic payment number is transmitted within an email. However, Stone, in Abstract discloses “A method and system that allows an account holder to create secure single and multi-use virtual credit account numbers from electronic devices, such as smart phones, tablets, computers and so forth. In addition, the method and system allows non-editable virtual credit card images to be created in another name from an administrator's account, which is perfect for employer/employee card creation, and electronically transmitted to an intended recipient. Secure virtual credit account numbers may be sent via email as a card image or SMS text message. An account holder or appointed administrator may establish restrictions on usage of a recipient's, such as an employee's, virtual credit card and the account holder may change those restrictions or disable the virtual credit card at any time from an electronic device, such as a smart phone, tablet, computer and so forth.” Para. 0127 discloses “…Then, the administrator may email an un-editable image of the virtual credit card to the recipient 504, email only the virtual credit card information, such as the card number, card security code and so forth, to the recipient 505, SMS text an un-editable image of the virtual credit card to the recipient 506 or text only the virtual credit card information to the recipient 507. If the recipient is a vendor, then the vendor may charge money to the account holder's line of credit according to the limitations placed on the virtual credit card...” 
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Stone with generating a single use number unique to the specific date and time of Adiseshann & Mizrah to provide a method and system for account holders to make, track and control virtual credit card numbers using an electronic device in which an account holder can create and use virtual credit cards to make payments to vendors (Stone para. 0007).  Therefore, the design incentives of making, tracking and controlling virtual credit card numbers using an electronic device provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to
 www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims  25-31, 33-42 & 44 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,592,900. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims  25-31, 33-42 & 44 are generic to all that is recited in claims 1-10 of U.S. Patent No. 10,592,900. That is, claims 1-10 of U.S. Patent No. 10,592,900 falls entirely within the scope of claims  25-31, 33-42 & 44 or, in other words, claims  25-31, 33-42 & 44 are anticipated by claims 1-10 of U.S. Patent No. 10,592,900.
Claims  25-31, 33-42 & 44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 25-29, 30-38 & 40-44 of copending Application No. 16/796,092 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the payment system compares a first set of data elements to a second set of data elements then transmits a payment number to the payee of the second device.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KITO R ROBINSON whose telephone number is (571)270-3921.  The examiner can normally be reached on M-F 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/KITO R ROBINSON/Primary Examiner, Art Unit 3619